DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Response to Ex Parte Quayle Office Action filed September 27, 2021 has been entered.
All of the previously made objections and rejections have been withdrawn in view of Applicant’s claim amendments and arguments in the Response to Ex Parte Quayle Office Action filed on September 27, 2021.

Allowable Subject Matter
The following claims are allowed: 1-8, 10-12, 14 and 16-20. 
Claims 1-8, 10-12, 14 and 16-20 are free of the art, at least for the reasons already of 
record in the Non-Final Office Action mailed October 14, 2020. Briefly, the prior art does not teach or suggest, alone or in combination, the particular measurements and calculations of, at least, independent claims 1, 14 and 16. The cited references also do not teach or suggest using a target volume to dilute daughter droplets. In addition, the 35 USC § 112 rejections have been overcome.

Conclusion
Claims 1-8, 10-12, 14 and 16-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637